Title: To George Washington from Robert Howe, 21 October 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 21st Octr 1783
                        
                        Having been reduced to a situation very disagreeable to me indeed by having an action brought against me for
                            a debt which ought long since to have been paid by the publick, & which was only suspended being carried into
                            Court by my pledging my honour to settle it before I went out of Town, I have been and am unable to leave this place or I
                            had long since paid my Respects your Excellency. I however momentarily Expect to be relieved by a sum of money I have a prospect of ?, but it is
                            with anxiety & concern I find my self compell’d to divest my self of my private resources for Debts not my own,
                            & With thousands due to me from my  to be almost in a state of absolute want. I
                                compassionate however rather than Blame the Publick I should not trouble your Excellency with my
                            perplexities.Who I know in the common cause have so many of your own, but to Explain to you why I am here, to whom my
                            inclination would lead me were duty out of the Question to Account for my Actions. This will be delivered you Sir by Major
                            Haskill who will give you particulars relative Either to 
                                illegible or send on to me I am Dear Sir with Respect & affection your
                            Excellency’s most Obt hum. servt
                        
                            Robt Howe
                        
                    